Citation Nr: 1829299	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-26 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a heart attack.  

4.  Entitlement to an initial compensable rating for scars.  

5.  Entitlement to an initial compensable rating for GERD.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1991 to September 1991 and from June 1992 to April 1993.  He served on active duty in the United States Marine Corps from August 1996 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2011, March 2014, and November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A hearing has not been requested for any of the claims currently before the Board.    

In a July 2016 decision, the Board denied the Veteran's appeal as to whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a low back disorder.  The Board remanded the Veteran's claim of entitlement to service connection for GERD to obtain an addendum opinion addressing service connection on a direct basis.  The Board remanded the Veteran's claims of entitlement to service connection for a heart attack and entitlement to an increased rating for a scar disorder for issuance of a statement of the case.    

In a September 2017 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in finding that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disorder.

The Board will take jurisdiction over the claim of entitlement to service connection for a heart attack, even though this claim was not listed in VACOLS.  This claim was discussed in the July 2016 Board decision, and remanded for issuance of a statement of the case with the Veteran's claims of entitlement to an increased rating for a scar disorder.  Both of these issues were included in an August 2016 statement of the case.  Both were timely appealed by the Veteran in an August 2016 VA Form 9.  Both issues were certified to the Board on the same September 2016 VA Form 8.  In light of this development, the Board will take jurisdiction over the claim of entitlement to service connection for a heart attack.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A June 2007 Board decision denied entitlement to service connection for a back disorder.  

2.  Evidence received subsequent to June 2007 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.

3.  The evidence does not support a nexus between an in-service event and a heart attack.  

4.  In August 2015, the Veteran failed to attend an examination scheduled in connection with his increased rating claim for his skin disorder and has not shown good cause for his failure to attend.  

5.  The Veteran's GERD is characterized by two or more of the symptoms for the 30 percent evaluation of less severity.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 2007 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for a heart attack have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The record reflects that the Veteran failed to report for an examination scheduled in connection with his claim for an increased rating for a skin disorder and his claim must therefore be denied.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. § 3.655 (b) (2017).

4.  The criteria for an initial disability rating of 10 percent, but no greater, for GERD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for service connection for a back disorder and his appeal as to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, by correspondence, including that dated July 2011, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claim for increased rating for GERD, the claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the claims of entitlement to service connection for a heart attack and entitlement to an increased rating for scars, the Veteran has filed the claims on appeal using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2007, the Board denied the Veteran's claim of entitlement to service connection for a back disorder.  There were two bases for this decision.  First, the lack of complaints of back pain in the Veteran's service treatment records.  Second, contemporaneous x-rays showing normal pathology in the lower back.  

Since that time, in an October 2013 statement, the Veteran describes the numbing and disorienting effects of in-service medication following his in-service injury and states that he failed to report back pain because of the effects of this medication.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening the Veteran's claim have been met.

III.  Service Connection
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The second and third elements are not satisfied with regard to the Veteran's claim of entitlement to service connection for a heart attack.  The first element is satisfied, in that VA medical records list "Coronary Artery Disease" in the Veteran's "Problem List."  

Unfortunately, the second element is not satisfied.  The Veteran's service treatment records contain no evidence of complaints about or treatment for heart disorders.  Blood pressure measurements throughout service appear normal.  Additionally, in an August 1996 dental health questionnaire (received 12/10/14, page 19 of 86), the Veteran indicates that he has never had and currently does not have heart problems, angina, hypertension, heart murmur, mitral valve prolapse, congestive heart lesions, or heart surgery.  Consistent with this, in his September 1997 exit examination (received 12/10/14, page 9 of 113), the Veteran also indicates that he has never had and heart trouble.  This evidence weighs against the existence of an in-service incidence of heart trouble.  

The closest that the Veteran comes to arguing for an in-service incident is his June 2015 Statement in Support of Claim for PTSD Secondary to Sexual Assault.  The Veteran states that since an in-service assault, he is "weary of crowds, suffer anxiety attacks, have had 2 heart attacks . . . ."  However, given a September 2017 Memorandum Decision's affirmance of a Board decision denying service connection for PTSD based on an in-service assautl, the Board finds that the Veteran's alleged in-service assault cannot serve as the basis of an in-service incidence of heart attacks.  For these reasons, the second element is not satisfied.  Additionally, since there is no evidence of or argument regarding an in-service incidence, the Board will not remand the Veteran's claim for an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006) (requiring that the Veteran provide evidence establishing that an event, injury, or disease occurred in service as one of the elements for obtaining a VA examination).  

Finally, the element of nexus is not satisfied, in that there is no medical evidence of record supporting the existence of a nexus between an in-service incidence and the Veteran's current diagnosis of coronary artery disease.  As the elements for service connection have not been satisfied, the Veteran is not entitled to prevail on his claim.  

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Skin disorder

The Veteran is service-connected for status post bilateral orchiopexy scars from April 24, 1993.  On June 10, 2015, the Veteran filed a claim for an increased rating for his scars disorder.  The Veteran failed to attend an August 2015 VA scars examination scheduled as part of this claim.  See August 2015 C&P Exam (received 8/26/15, page 2 of 3).  He has provided no explanation for his failure to attend.  

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination regarding VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

There is a presumption of regularity with regard to processes and procedures throughout the VA administration process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption is not absolute and may be rebutted by the submission of clear evidence to contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997).  Here, although the file does not contain the actual letter informing the Veteran of the time and date of the examination, the record does reflect that the Veteran was advised that a contractor would be in touch with him about the examinations, the address of record at this time appears to be correct, and there is no indication that the Veteran's address had changed or that any mail was returned to the VA for failure to deliver.  Thus, the presumption of regularity would apply in this situation.  Additionally, the Veteran did not allege that he did not receive the notifications in question; his August 2016 statement of the case informed him of his failure to report.  Baxter v. Principi, 17 Vet. App. 407 (2004). 

In summary, the record indicates that the Veteran failed to report for an August 2015 VA examination and has not provided any explanation or other indication of good cause for his failure to report for the examinations.  Absent a showing of good cause, the increased rating claim for a skin disorder is denied as a matter of law.  38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  GERD 

On June 21, 2013, the Veteran filed a claim of entitlement to service connection for GERD.  In September 2016, the RO granted service connection for GERD at an initial noncompensable rating under Diagnostic Code 7346.  The Veteran timely filed an NOD in October 2016, a statement of the case issued in March 2017, the Veteran timely filed VA Form 9, and the claim was certified to the Board on April 6, 2017.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).  

Diagnostic Code 7346 provides ratings for hiatal hernia.  38 C.F.R. § 4.114.  A 60 percent rating is appropriate for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  A 30 percent evaluation is provided for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent rating is appropriate for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.  Id.  

In every case where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  38 C.F.R. § 4.114.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

From June 21, 2013, the evidence supports a rating of 10 percent based on the presence of two or more of the symptoms for the 30 percent evaluation of less severity.  A September 2016 VA esophageal conditions examination lists "[p]yrosis" (hearburn) as one of the Veteran's symptoms.  During that examination, the Veteran says that he will "take [a] baking soda solution as often as 4-5 times a week" and that "his [GERD] symptoms of heartburn typically improve after 5-10 minutes when he takes the baking soda solution."  For the period on appeal, then, there is evidence of at least "[p]ersistently recurrent epigastric distress" and "heartburn," which are "two or more of the symptoms for the 30 percent evaluation of less severity" so as to support a rating of 10 percent.  Furthermore, a November 4, 2016 VA general medicine attending note (received 3/1/17, page 12 of 81) notes "intermittent substernal chest pain and pressure radiating to the left shoulder, occurring every other day . . . [g]oing on for 3-4 months."  Taken together, these symptoms support a rating of 10 percent.  

The Board finds that this evidence does not support a rating of 30 percent because there is no evidence of dysphagia, regurgitation, or considerable impairment of health.  The United States Court of Appeals for Veterans Claims (Court) has held that the use of the conjunctive "and" requires that all conditions listed in a provision must be met before entitlement to a benefit can be established.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (holding that all provisions be met for rating criteria in Diagnostic Code 7913 under 38 C.F.R. § 4.119); Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (holding that all provisions must be met under 38 U.S.C.S. § 902(a)(2)).  As the 30 percent rating criteria contains the word "and" but there is no lay or medical evidence of dysphagia or regurgitation, the Veteran does not satisfy the requirements for a 30 percent rating.  

Additionally, at no point does the evidence of record support the existence of "considerable impairment of health" so as to support a rating of 30 percent.  For example, the September 2016 VA examiner states that Veteran's GERD does not impact his ability to work.  Consistent with this, a June 2015 financial status report describes the Veteran as self-employed as a truck driver and a July 2017 counseling record indicates his employment as a load planner.  This evidence weighs against the existence of considerable impairment of health related to GERD so as to support a rating of 30 percent.  It follows that there is no GERD-related severe impairment of health so as to support a 60 percent rating.  Finally, there is no evidence of material weight loss and hematemesis or melena with moderate anemia so as to support a rating of 60 percent.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a back disorder has been received; to this limited extent, the appeal is granted.

Entitlement to service connection for a heart attack is denied.  

Entitlement to an initial compensable rating for scars is denied.  

Entitlement to an initial rating of 10 percent, but no greater, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81-86.  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the Veteran's reopened claim of entitlement to service connection for a back disorder.  Regarding the first element, a December 2016 VA physiatry note indicates a past and present history of low back pain.  Regarding the second element, January 1993 service treatment records indicate an in-service back injury after falling twice in icy conditions.  See January 1993 service treatment records (received 12/10/14, pages 9, 43, 45, 50, and 52 of 69; page 25 of 113).  Regarding the third and fourth elements, there is an indication that the Veteran's current back pain could be related to the January 1993 falls, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

VA treatment records to February 22, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 23, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 23, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:

a. Whether the Veteran has any current or previously-diagnosed back disorder.

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disorder was incurred in the Veteran's service, including but not limited to the January 1993 incident in which the Veteran slipped twice in icy conditions.  See January 1993 service treatment records (received 12/10/14, pages 9, 43, 45, 50, and 52 of 69; page 25 of 113).  

c. If there is no diagnosed back disorder, is there pain in that reaches the level of a functional impairment of earning capacity.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


